Exhibit 10.1D

THIRD AMENDMENT TO

REAL ESTATE SALES AGREEMENT

THIS THIRD AMENDMENT TO REAL ESTATE SALES AGREEMENT (this “Amendment”) is made
effective the 17th day of September, 2015 (the “Amendment Effective Date”)
notwithstanding the actual date of execution by and between PUMP HOUSE LAND
PARTNERS, LLC, an Alabama limited liability company (the “Seller”), and FIRST US
BANK, an Alabama corporation (“Buyer”).

W I T N E S S E T H

Seller and Buyer have previously entered into that certain Real Estate Sales
Agreement dated April 20, 2015, as amended by certain First Amendment to Real
Estate Sales Agreement dated May 26, 2015 and that certain Second Amendment to
Real Estate Sales Agreement dated August 25, 2015, for the sale and purchase of
certain real property described therein (collectively, the “Contract”). The
Contract is hereby further amended by Seller and Buyer as more particularly
hereinafter set forth.

NOW, THEREFORE, in consideration of the foregoing recitals, the mutual covenants
and conditions hereinafter contained, and other good and valuable consideration,
the receipt of sufficiency of which are hereby acknowledged, the undersigned
Seller and Buyer do hereby covenant, declare, acknowledge and agree as follows;

1. The foregoing recitals are hereby acknowledged and confirmed by Seller and
Buyer.

2. All defined terms and words set forth in this Third Amendment shall have the
same meaning and definitions as set forth in the Contract unless specifically
provided otherwise in this Third Amendment.

3. Buyer hereby acknowledges that it has not yet applied for approvals required
of all applicable regulatory authorities, as more particularly referenced in
Section 2.1 of the Contract, and that it will need an additional thirty
(30) days to complete such applications. Accordingly, Buyer and Seller hereby
agree to extend the Initial Due Diligence Period by thirty (30) days, from 150
days to 180 days.

4. In the event of a conflict between the terms and provisions of this Third
Amendment and terms and provisions of the Contract, the terms and provisions of
this Third Amendment shall prevail. Except as set forth herein, the terms and
provisions of the Contract shall remain in full force and effect.

5. This Third Amendment may be executed in counterparts and by facsimile by the
parties hereto and each shall be considered an original insofar as the parties
hereto are concerned, and together said counterparts shall comprise one single
document.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned parties have executed this Third Amendment
on the dates set forth immediately beneath their respective signatures, but
effective as of the date first above written.

 

SELLER:

PUMP HOUSE LAND PARTNERS, LLC,

an Alabama limited liability company

By:   Collateral Holdings, Ltd.,   an Alabama limited partnership Its:   Manager
  By:   Collat, Inc.,     an Alabama corporation   Its:   Corporate General
Partner     By:  

/s/ R. Bryan Ratliff

    Name:   R. Bryan Ratliff     Its:   Senior Vice President



--------------------------------------------------------------------------------

BUYER:

FIRST US BANK,

an Alabama corporation

By:  

/s/ James F. House

Name:   James F. House Its:   President and CEO